Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 04/20/2022 has been entered. Claim 5 is/are cancelled and pending claims 1-4, 6-13 are addressed below. 
Non-final office action mailed 10/20/2021 is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 8, 9, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "inwardly" in lines 2-3 of claim 2 is a relative term which renders the claim indefinite.  The term "inwardly" is not defined by the claim to be relative to any reference point, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim is indefinite. 
Limitation “an outer side of a front end region” in claim 6 is a relative term which renders the claim indefinite.  The terms “outer side” and “front end” are not defined by the claim to be relative to any reference point. Since the claimed device have different configurations in different modes that change relative positions of these components, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention to determine which portion(s) is/are at outer/inner or front/rear.  The claim is indefinite. 
Limitations “inner side” and “outer side” in claim 7 are a relative term which renders the claim indefinite.  The terms “inner side” and “outer side” are not defined by the claim to be relative to any reference point. Since the claimed device have different configurations in different modes that change relative positions of these components, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention to determine which portion(s) is/are at outer/inner or front/rear.  The claim is indefinite. 
Limitations “inner side” and “lower side” in claim 8 are a relative term which renders the claim indefinite.  The terms “inner side” and “lower side” are not defined by the claim to be relative to any reference point. Since the claimed device have different configurations in different modes that change relative positions of these components, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention to determine which portion(s) is/are at outer/inner or front/rear.  The claim is indefinite. 
Additionally, claim 8 appears to be indefinite: 
Claim 7 recites “an end tip region of the first snap-fitting body protrudes towards an inner side to form a first snap-fitting portion”
Claim 8 further defines “the first snap-fitting portion of the first snap-fitting body protrudes towards an inner side to form a first protrusion”. 
It is not clear “inner side” of claim 7 and claim 8 is of the same side or region since this appears to be a double inclusion. It is also not clear if the “first snap-fitting portion” and “first protrusion” are the same one or two separate protruding structures. As best understood by the examiner, applicant’s figures 2 and 5 show one protrusion at each of section 123 and 223, the claim is indefinite since one protruding structure is being defined via two separate limitations. The examiner addresses this limitation as best understood to be “the first snap-fitting portion being the first protrusion” until further clarification. 
Similarly, limitation “an outer side of the second snap-fitting body recesses inwardly to form a second snap-fitting portion” in claim 7 and limitation “a lower side of the second protrusion is provided with a second groove which mates with the first protrusion” in claim 8 appears to define the same recess/groove that was interchangeably referred to “second snap-fitting portion” and “second groove”. The examiner addresses this limitation as best understood to be “the second snap-fitting portion being the second groove” until further clarification.
Further in claim 8, limitation reciting “an end tip region of the second snap-fitting body protrudes towards an inner side to form a second protrusion which mates with the first groove”. It is unclear if this limitation refers the second protrusion 232 shown in figure 5 because it is not understood how protrusion 232 protrudes toward an inner side, it appears to protrude outward away from the straw center. The limitation is addressed as best understood. 
Claims 9 and 12 are also indefinite for including the scope of claim 8. 

Claim 13 recites “the second snap-fitting body is ear-shaped before connection”. The scope of the claim is indefinite as it is not clear which shape of ear is encompassed in this limitation. Applicant provided references that utilize “ear-shaped” in their claim language (Remarks page 7) with definition “a shape resembling an ear”. However, human ear is different from ear of a dog or cat. Even in people, everyone’s ear is different from another. Can this “ear-shaped” limitation be interpreted to encompass anything with some rounded portions or must it be more specific? The examiner maintains this limitation is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Healey (DE202018106851).
Re claim 1, Healey discloses a washable straw (washable plastic tube 1, fig. 1, can be used as a straw), comprising: 
a middle connecting body 20; 
a first snap-fitting body 22 (right portion, fig. 4; see annotation below) connected with one side of the middle connecting body 20 (right side of 20, fig. 4); and 
a second snap-fitting body 22 (left portion, fig. 4; see annotation below) connected with another side of the middle connecting body (left side of 20, fig. 4) opposite to the first snap-fitting body, the first snap-fitting body and the second snap-fitting body being movably connectable by snap-fitting (see figs. 3-4 for movements between two bodies).  

Re claim 2, Healey discloses the washable straw according to claim 1, wherein an inner side of the first snap-fitting body 22 (right portion, fig. 4) protrudes inwardly to form a first snap-fitting portion (see annotation below), an outer side of the second snap-fitting body 22 (left portion, fig. 4) recesses inwardly to form a second snap-fitting portion (see annotation below), wherein the first and second snap-fitting portions are configured to snap fit and connect to each other (as shown in fig. 4), the first and second snap-fitting portions have matching shapes (fig. 4), and the first snap-fitting portion is receivable in the second snap-fitting portion (fig. 4).  

    PNG
    media_image1.png
    719
    666
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1

Re claims 3-4, Healey discloses washable straw according to claim 2, wherein the first snap-fitting body 22 (right portion, fig. 4) comprises: 
a first connecting body (body of first snap-fitting body) having one end (adjacent 20) connected with the middle connecting body and another end (at/adjacent 26) connected with the first snap-fitting portion (see annotation); 
a pointed groove (see annotation above) provided in a connecting region of the first connecting body and the first snap-fitting portion; and 
a pointed protrusion (see annotation above) provided in an end tip region on an outer side of the first snap-fitting portion; {SZBTA-20002-USPT/01531882v1} 2  
(claim 4) wherein the second snap-fitting body 22 (left portion, fig. 4)  comprises: 
a pointed protrusion (see annotation above) provided on one side of the second snap-fitting portion, and mating with the pointed groove, and 
an inclined surface structure (see annotation above) provided on another side of the second snap-fitting portion, and mating with the pointed protrusion of the first snap-fitting body (see annotated figure above).  

Re claim 7, Healey discloses an end tip region of the first snap-fitting body protrudes towards an inner side (toward center of straw) to form a first snap-fitting portion (see annotation above), the second snap-fitting body is in a shape of a hanging hook (figs. 3-4), and an outer side of the second snap-fitting body recesses inwardly to form a second snap-fitting portion (see annotation above), wherein the first and second snap-fitting portions are configured to snap fit and connect to each other (see fig. 4), the first and second snap-fitting portions have matching shapes (shape shown in fig. 4), and the first snap-fitting portion is receivable in the second snap-fitting portion (see fig. 4 and annotation above).  

Re claim 8, Healey discloses the first snap-fitting portion of the first snap-fitting body protrudes towards an inner side to form a first protrusion (protruding structure of annotated “the first snap-fitting body”; see annotated fig. 1), a first groove (see annotation above: “pointed groove-1st body”) is provided at a lower side of the first protrusion (see fig. 4);
 an end tip region of the second snap-fitting body protrudes towards an inner side to form a second protrusion (see annotation above: “pointed protrusion-2nd body”) which mates with the first groove; 
a lower side of the second protrusion (see annotation above: “pointed protrusion-2nd body”) is provided with a second groove (groove shown at annotated “second snap-fitting portion”, see annotated fig. 1) which mates with the first protrusion (protruding structure of annotated “the first snap-fitting body”; see annotated fig. 1), when the first snap-fitting body and the second snap-fitting body are connected, the first protrusion and the second protrusion are received in the second groove and the first groove respectively (see annotated fig. 1). {SZBTA-20002-USPT/01531882v1} 3  

Re claims 10-11, Healey discloses a connecting region of the second snap-fitting body and the middle connecting body is a groove-shaped structure (see examiner’s annotated fig. 2 below).  

Re claim 13, Healey discloses an entire body of the middle connecting body, the first snap-fitting body, and the second snap-fitting body is ear-shaped (annotated fig. 2 shows a shape resembling an ear) before connection (see examiner’s annotated fig. 2 above).


    PNG
    media_image2.png
    633
    506
    media_image2.png
    Greyscale

Examiner's Annotated Figure 2 (Healey)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healey.
Re claim 6, Healey discloses the second snap-fitting body 22 (left portion, fig. 4) is sickle-shaped (22 resembles a sickle shape with thicker middle portion and slimmer opposite end portions; see figs. 3 and 5).
In the embodiment of figures 1-5, Healey does not teach an outer side of a front end region (see annotated fig. 1 for the front end region) of the second snap-fitting body is provided with a curved surface structure which matches a bending degree of an inner wall (see annotated fig. 1 for the inner wall) of the first snap-fitting body.  
	However, in an alternate embodiment, figure 7 shows an outer side of a front end region (see annotated fig. 3) of the second snap-fitting body is provided with a curved surface structure which matches a bending degree of an inner wall of the first snap-fitting body (see annotated fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Healey to incorporate the teachings of the alternative embodiment to provide the curved surface and matching inner wall, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. In this case, since the embodiment in fig. 4 of Healey already shows matching surfaces at the outer side of front end region and inner wall of the first snap-fitting body, changing the angled corner surface to a curved surface shaped would have been obvious design choice. Doing so would make that curved surface easier to clean, as opposed to harder to reach corner shape as shown in fig. 4. 



    PNG
    media_image3.png
    680
    881
    media_image3.png
    Greyscale

Examiner's Annotated Figure 3

Re claim 9, the cited embodiment of figures 1-5, Healey does not teach another side of the second snap-fitting portion opposite to one side of the second snap-fitting portion where the second protrusion is located is provided with an arc surface body structure which matches a shape of an outer wall of the first snap-fitting portion.  
	However, in an alternate embodiment, figure 7 shows an arc surface body structure (see examiner’s annotate fig. 3: “curved surface structure”) on a second snap-fitting portion which matches a shape of an outer wall of the first snap-fitting portion.  


    PNG
    media_image4.png
    651
    885
    media_image4.png
    Greyscale

Examiner's Annotated Figure 4
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Healey to incorporate the teachings of the alternative embodiment to provide the curved surface and matching inner wall, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. In this case, since the embodiment in fig. 4 of Healey already shows matching shape at the outer wall first snap-fitting body adjacent a surface of the second snap-fitting portion, changing matching the angled surfaces to an arc surface body structure with the outer wall would have been obvious design choice and does not change the function of this component.

Re claim 12, Healey discloses a connecting region of the second snap-fitting body and the middle connecting body is a groove-shaped structure (see examiner’s annotated fig. 2 below).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752